Title: To Thomas Jefferson from Joseph Carrington Cabell, 10 February 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Feb. 10. 1826.
Your favor of 7th inst has this moment been received. I was already sitting down to add to my last letter. I am distressed to inform you that leave was given on yesterday to bring in your bill by a majority of only 4. I was out among my friends last evening, and I learn from them that there is no doubt of its passage, but that the majority will be considerably less then as lately expected. I think the discussion in the house will be favorable to the measure. I wished to bring forward a stronger  measure, not because you wished , but because a regard to ourselves required it: in this I was assured I could not succeed, and I reluctantly abandoned the plan. I blush for my country, and am humiliated to think how we shall appear on the page of history. As I suppose your grandson writes you very often & very fully on this subject, I will pass to the main subject of my last—the best collegiate system for the state.My continued reflections confirm me in the views expressed in my last letter, insomuch that I most earnestly beseech you to alter the bill in the manner proposed & to send it down as soon as possible. From conversations held on yesterday with the members of the Senate, I am disposed to think two thirds of the body would support the scheme. It will be necessary to adopt guards in the bill against imposition in regard to the lands & buildings. Every little Academy in the State will desire to be selected. We can get new & good buildings, & as much land as we could desire. I leave to your better judgment what quantity of land should be required, or whether a discretion in this respect should be reposed in the Lit: Board. Near towns & villages the same quantity as in rural sites would perhaps be an oppressive requisition. I would fix in the bill the maximum appropriation to each & all the Colleges: I think $1000– each, or $9000– to all—pr annum, would be enough. This would give two salaries of $500–  to two professors. these with the fees would be competent, I should suppose. A simple provision that the surplus revenue of the Lit: Fund should be appropriated & equally divided among the 9 Colleges, till it should reach the sum of $9000, pr annum, would be sufficient. The surplus revenue is now appropriated to Colleges generally till it reaches $20,000, per annum. The plan proposed would relieve the fund to the amt of $11,000, pr annum, in future times. The College of Hampden Sidney might apply for the location in the district where it is situated. Or perhaps it would be better to legislate specially by separate bill as to that College, giving it an annuity revocable at the will of the Legislature, & leaving its charter as it is. The other two colleges want nothing. I think we ought to take no notice of them in our bill: & their open avowal not to come under the control of the state is a sufficient justification. If the friends of Hampden Sidney should be strong enough to force it into the bill—we must make the best terms we can.   I would wish to do something for that Institution: it has been & will be useful, and is supported by a most respectable population. But we should never lose sight of the whole state, and do nothing for a part that will mar the entire scheme. I would recommend that no notice be taken of any particular institution in the Bill, except the University. To that I would propose an appropriation of $32,000– viz the $25000, mentioned in our report to the Legislature, & $6000, added thereto, to replace the sum borrowed from the Library fund to finish the Library Room. Or if you think it better, we might ask for the exact sum mentioned in our report, saying nothing of the $6000. Taking out the $25000, there would remain a sufficient surplus to start all the Colleges with one salary of $450– the local population giving the lands & buildings & the students the fees. These Colleges would all upon this plan be fully endowed in five years from this time. They would be the best friends of the University. The old Colleges would be left unmolested. As to Wm & Mary we might, if the country should so desire, give her a roving commission. But upon that question we need not give any opinion, but leave it for future adjustment. What is to prevent the Success of this scheme!. Nothing but private & local interests in the House of Delegates. Perhaps this will be the result. But we should not lose by the suggestion, for the people would every where see that we were looking home to them: & moving towards them with a firm & consistent  march. We would get the intelligent farmers on our side. And the friends of the primary schools, would see an end speedily approaching, to the appropriations to the higher seminaries, and that our system would soon embrace the whole body of the people.—Some have thought that the Governor & Council would be a better body to decide on the locations & grants, than the Literary board.—Great & powerful interests in the state, will cooperate with local & selfish interests to break down this project. But I am in hopes we may be able to carry it sooner or later. I have not time to write to both yourself & Mr Madison: but presume you & he understand each others views. Until I hear from you, I shall be actively engaged in endeavoring to prepare the necessary support for the bill.—I enclose Mr Pictet’s letter, which I have received from Mr Madison & shewn to Mr Johnson & Mr Loyall.—Your last letter will have a considerable effect. I shall confer with your friends as to the best mode of using it.Faithfully yr friendJos: C: Cabell